84667: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-30907: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84667


Short Caption:SALAS VS. GUARDADO (CHILD CUSTODY)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - D602873Classification:Civil Appeal - Family Law - Child Custody/Proper Person


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:


Expedited





+
						Party Information
					


RoleParty NameRepresented By


AppellantAna Maria Salas
					In Proper Person
				


RespondentGabino GuardadoByron L. Mills
							(Mills & Anderson Law Group)
						





Docket Entries


DateTypeDescriptionPending?Document


05/05/2022Filing FeeFiling Fee due for Appeal. (SC)


05/05/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-14394




05/05/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee/Proper Person. No action will be taken on this matter until filing fee is paid. Due Date: 14 days. (SC)22-14396




05/06/2022Notice of Appeal DocumentsFiled District Court Minutes. (SC)22-14471




05/16/2022Filing FeeFiling Fee Paid. $250.00 from Ana Marie Salas.  Cashier's Check no. 4226000333. (SC)


05/17/2022Notice/OutgoingIssued Notice Regarding Deadlines/Fast Track Child Custody. (SC)22-15563




05/20/2022Order/ProceduralFiled Order Directing Transmission of Record.  Record on Appeal due:  30 days.  (SC)22-16033




05/27/2022Record on Appeal DocumentsFiled Record on Appeal ANA - D602873 - VOL 1. (SC)22-16921




05/27/2022Record on Appeal DocumentsFiled Record on Appeal ANA  - D602873 - VOL 2. (SC)22-16922




05/27/2022Record on Appeal DocumentsFiled Record on Appeal  - D602873 - VOL 3. (SC)22-16924




05/31/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant Ana Maria Salas shall have until June 7, 2022, to file and serve the transcript request form.  (SC)22-17131




06/03/2022Record on Appeal DocumentsFiled District Court Documents. Added to Record on Appeal as pages: 75 to 83, 166 to 175 and 488 to 497. (Sealed) (SC)


06/08/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellants:  Docketing Statement due:  June 14, 2022;  Fast Track Statement due:  July 5, 2022.  (SC)22-18211




06/10/2022Transcript RequestFiled Certificate of No Transcript Request. (SC)22-18528




07/21/2022Order/ProceduralFiled Order Dismissing Appeal in Part.  This appeal is dismissed with respect to the April 12, 2022, order to produce minor child, the January 26, 2021, order for the immediate pick up and return of the minor child, and the December 21, 2020, custody order.  The appeal is also dismissed with respect to appellant Tyler Edenfield's appeal from the February 15, 2022, order.  This appeal may proceed with respect to appellant Ana Salas' appeal of the February 15, 2022, order.  Salas shall have 14 days from the date of this order to file and serve the fast track statement.  (SC)22-23037




08/22/2022Order/ProceduralFiled Order to File Fast Track Statement. Appellant's fast track statement due: 14 days. (SC)22-26145




09/30/2022Order/DispositionalFiled Order Dismissing Appeal. "ORDERS this appeal DISMISSED." SNP22  - JH/LS/DH. (SC)22-30907




10/25/2022RemittiturIssued Remittitur. (SC).22-33530




10/25/2022Case Status UpdateRemittitur Issued/Case Closed. (SC).



Combined Case View